 

Exhibit 10.31

 

THIRD AMENDMENT TO

REVOLVING CREDIT AGREEMENT, JOINDER, LIMITED CONSENT AND WAIVER

 

Third Amendment to Revolving Credit Agreement, Joinder, Limited Consent and
Waiver dated as of December 9, 2004 (the “Third Amendment”), by and among
LIFELINE SYSTEMS COMPANY (f/k/a LIFELINE SYSTEMS, INC.), a Massachusetts
corporation (the “Borrower”), LIFELINE SYSTEMS, INC. (f/k/a LIFELINE HOLDINGS,
INC.), a Massachusetts corporation (the “Parent”) CITIZENS BANK OF MASSACHUSETTS
and the other lending institutions listed on Schedule 1 to the Credit Agreement
(as hereinafter defined) (the “Lenders”), amending and waiving certain
provisions of the Revolving Credit Agreement, dated as of August 28, 2002 (as
amended and in effect from time to time, the “Credit Agreement”) by and among
the Borrower, the Lenders and CITIZENS BANK OF MASSACHUSETTS, as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”) as more
fully set forth herein. Terms not otherwise defined herein which are defined in
the Credit Agreement shall have the same respective meanings herein as therein.

 

WHEREAS, the Borrower has informed the Administrative Agent and the Lenders that
it has consummated a share exchange pursuant to which all of the holders of the
Borrower’s Capital Stock immediately prior to the effective date of the share
exchange have exchanged such shares of the Borrower’s Capital Stock for the
Capital Stock of the Parent, and, in connection therewith, the Borrower has
become a Subsidiary of the Parent (such transaction being hereinafter referred
to as the “Exchange Offer”); and

 

WHEREAS, the Parent wishes to become a party to the Credit Agreement; and

 

WHEREAS, the Borrower and the Lenders have agreed to modify certain terms and
conditions of the Credit Agreement as specifically set forth in this Third
Amendment and the Lenders have agreed to waive certain other provisions of the
Credit Agreement as specifically set forth in this Third Amendment and the
Lenders have agreed to consent to certain actions as specifically set forth in
this Third Amendment;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

§1. Amendment to §1 of the Credit Agreement. Section 1.1 of the Credit Agreement
is hereby amended as follows:

 

(a) The definition of “Applicable Margin” is hereby amended by deleting the
words “the Borrower and its Subsidiaries” which appear in such definition and
substituting in place thereof the words “the Parent and its Subsidiaries”.

 



--------------------------------------------------------------------------------

(b) the definition of “Applicable Pension Legislation” is hereby amended by
deleting the words “the Borrower or any of its Subsidiaries” which appear in
such definition and substituting in place thereof the words “the Parent or any
of its Subsidiaries”.

 

(c) the definition of “Capital Expenditures” is hereby amended by deleting each
reference to “the Borrower or any of its Subsidiaries” which appear in such
definition and substituting in place thereof the words “the Parent or any of its
Subsidiaries”.

 

(d) the definition of “Change of Control” is hereby amended by deleting such
definition in its entirety and restating it as follow:

 

Change of Control. An event or series of events by which (a) any person or group
of persons (within the meaning of Section 13 or 14 of the Securities Exchange
Act of 1934) shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 promulgated by the Securities and Exchange Commission under said
Act), directly or indirectly, of thirty percent (30%) or more of the outstanding
shares of Capital Stock of the Parent; or, during any period of twelve
consecutive calendar months, individuals who were directors of the Parent on the
first day of such period shall cease to constitute a majority of the board of
directors of the Parent; or (b) the Parent shall fail to own directly or
indirectly, one hundred percent (100%) of the Capital Stock of the Borrower and
each Guarantor (other than itself).

 

(e) The definitions of “Capital Leases”, “Consolidated or consolidated”,
“Consolidated Current Assets”, “Consolidated Current Liabilities”, “Consolidated
Net Income”, “Consolidated Tangible Net Worth”, “Consolidated Total Assets”,
“Consolidated Total Debt Service”, “Consolidated Total Funded Indebtedness”,
“Consolidated Total Interest Expense”, “Consolidated Total Liabilities”,
“Consolidated US EBITDA”, “Consolidated US Net Income (or Deficit)”,
“Consolidated US Total Interest Expense”, “Foreign Operating Subsidiary”,
“Hedging Agreement”, “Indebtedness”, “Obligations”, “Real Estate”, “Reference
Period” and “Unfunded Capital Expenditures” are hereby amended by deleting each
reference to “Borrower” in each such definition and substituting in each place
thereof the word “Parent”.

 

(f) The definition of “Consolidated EBITDA” is hereby amended by (i) deleting
the word “Borrower” which appears in such definition and substituting in place
thereof the word “Parent”; and (ii) deleting the word “Borrower’s” which appears
in such definition and substituting in place thereof the word “Parent’s”.

 

(g) The definition of “Consolidated Operating Cash Flow” is hereby amended by
(i) deleting the words “expenditures made by the Borrower or any Subsidiary”
which appear in such definition and substituting in place thereof the words
“expenditures made by the Parent or any Subsidiary”; (ii) deleting the words “of
a Foreign Operating Subsidiary to the Borrower or

 

-2-



--------------------------------------------------------------------------------

any Guarantor” which appear in such definition and substituting in place thereof
the words “of a Foreign Operating Subsidiary to the Parent, the Borrower or any
Guarantor”; and (iii) deleting the words “plus all Investments made by the
Borrower or a Guarantor” which appear in such definition and substituting in
place thereof the words “plus all Investments made by the Parent, the Borrower
or a Guarantor”.

 

(h) the definition of “Distribution” is hereby amended by deleting each
reference to “of the Borrower” which appears in such definition and substituting
in place thereof the words “the Parent or the Borrower”.

 

(i) the definitions of “Employee Benefit Plan, “ERISA Affiliate”, “Guaranteed
Pension Plan” and “Multiemployer Plan” are each hereby amended by inserting
immediately before the words “the Borrower” in each place in which such words
appear in each such definition the words “the Parent,”.

 

(j) the definition of “Guarantor” is hereby amended by deleting the words “of
the Borrower existing” which appear in such definition and substituting in place
thereof the words “of the Parent (other than the Borrower) existing”.

 

(k) the definition of “Material Adverse Effect” is hereby amended by (i)
deleting the words “individually or the Borrower and its Subsidiaries, taken as
a whole” which appear in subparagraph (a) of such definition and substituting in
place thereof the words “individually or the Parent and its Subsidiaries, taken
as a whole”; and (ii) deleting the word “Borrower” which appears in subparagraph
(b) of such definition and substituting in place thereof the word “Parent”.

 

(l) the definition of “Pro Forma Basis” is hereby amended by (i) deleting the
words “Borrower and its Subsidiaries” which appear in such definition and
substituting in place thereof the words “Parent and its Subsidiaries”; and (ii)
deleting the words “the Borrower or Subsidiary effecting the acquisition” which
appear in such definition and substituting in place thereof the words “the
Parent or Subsidiary effecting the acquisition”.

 

(m) the definition of “Restricted Payment” is hereby amended by (i) deleting
each reference to “Borrower” contained in such definition and substituting in
place thereof the word “Parent”; and (ii) deleting the word “Borrower’s” which
appears in such definition and substituting in place thereof the word
“Parent’s”.

 

§2. Amendment to §7 of the Credit Agreement. Section 7 of the Credit Agreement
is hereby amended as follows:

 

(a) The first sentence of Section 7 of the Credit Agreement is hereby amended by
deleting the words “The Borrower represents and warrants” which appear in such
first sentence and substituting in place thereof the words “Each of the Parent
and the Borrower represents and warrants”.

 

(b) Sections 7.1, 7.2, 7.3, 7.4.1., 7.4.3, 7.6, 7.7, 7.9, 7.10, 7.12, 7.13, 7.20
and 7.22 of the Credit Agreement are each hereby amended by deleting each
reference to “Borrower” which

 

-3-



--------------------------------------------------------------------------------

appears in each of §§7.1, 7.2, 7.3, 7.4.1., 7.4.3, 7.6, 7.7, 7.9, 7.10, 7.12,
7.13, 7.20 and 7.22 and substituting in each place thereof the word “Parent”.

 

(c) Section 7.5 of the Credit Agreement is hereby amended by deleting the words
“the Borrower has not made any Restricted Payments” which appear in §7.5 and
substituting in place thereof the words “neither the Parent nor the Borrower has
made any Restricted Payments”.

 

(d) Section 7.8 of the Credit Agreement is hereby amended by (i) deleting each
reference to “Borrower” which appears in §7.8 and substituting in place thereof
the word “Parent”; and (ii) deleting the word “Borrower’s” which appears in §7.8
and substituting in place thereof the word “Parent’s”.

 

(e) Section 7.14 of the Credit Agreement is hereby amended by deleting the text
of §7.14 in its entirety and restating it as follows: “Each of the Parent and
the Borrower are the owners of their respective property and assets free from
any Lien, except for Permitted Liens.”

 

(f) Section 7.15 of the Credit Agreement is hereby amended by deleting the first
four references to “Borrower” which appear in §7.15 and substituting in each
place thereof the word “Parent”.

 

(g) Section 7.16 of the Credit Agreement is hereby amended by (i) inserting
before the words “the Borrower” which appear in §7.16.2 the words “the Parent
or” and (ii) §7.16.4 of the Credit Agreement is hereby amended by inserting
before the words “the Borrower” in each place in which such words appear in
§7.16.4 the words “the Parent,”.

 

(h) Section 7.18 of the Credit Agreement is hereby amended by (i) deleting the
words “The Borrower has taken” which appear in §7.18 and substituting in place
thereof the words “The Parent and the Borrower have taken”; (ii) deleting each
reference to “Borrower” which appears in subparagraphs (a), (b), (c) and (d) of
such §7.18 and substituting in each such place the word “Parent”; and (iii)
deleting the words “to the best of the Borrower’s knowledge” which appears in
subparagraph (c) of §7.18 and substituting in place thereof the words “to the
best of the Parent’s and the Borrower’s knowledge”.

 

(i) Section 7.19 of the Credit Agreement is hereby amended by (i) inserting
immediately prior to the first sentence thereof the words “PROTECT and Lifeline
Systems Securities Corporation are the only direct Subsidiaries of the Parent,
and the Borrower is the only direct Subsidiary of PROTECT.”; (ii) deleting the
words “Lifeline Systems Securities Corporation,” which appear in the first
sentence of §7.19; and (iii) deleting each reference to “Borrower” which appear
in the second and third sentences of §7.19 and substituting in each place
thereof the word “Parent”.

 

§3. Amendment to §8 of the Credit Agreement. Section 8 of the Credit Agreement
is hereby amended as follows:

 

(a) The first sentence of Section 8 of the Credit Agreement is hereby amended by
deleting the words “The Borrower covenants and agrees” which appear in such
first sentence

 

-4-



--------------------------------------------------------------------------------

and substituting in place thereof the words “Each of the Parent and the Borrower
covenants and agrees”.

 

(b) Section 8.1 of the Credit Agreement is hereby amended by deleting the words
“to which the Borrower or any of its Subsidiaries is a party” which appear in
§8.1 and substituting in place thereof the words “to which the Parent or any of
its Subsidiaries is a party”.

 

(c) Sections 8.3, 8.4(a), 8.4(b), 8.4(d), 8.4(e), 8.5.1., 8.5.2., 8.5.4., 8.6,
8.7, 8.8, 8.9, 8.10, 8.13, 8.15, 8.16, and 8.18 of the Credit Agreement are each
hereby amended by deleting each reference to “Borrower” which appears in each
such section and substituting in place thereof the word “Parent”.

 

(d) Section 8.5.3 of the Credit Agreement is hereby amended by inserting
immediately before the words “Borrower’s assets or other property” the words “
Parent’s or the”.

 

(e) Section 8.11 of the Credit Agreement is hereby amended by deleting the words
“The Borrower will (a)” which appear in §8.11 and substituting in place thereof
the words “Each of the Parent and the Borrower will (a)”.

 

(f) Section 8.14 of the Credit Agreement is hereby amended by (i) deleting the
word “Borrower” which appears in §8.14 and substituting in place thereof the
words “Parent”; and (ii) inserting immediately after the words “on or after the
Closing Date” which appear in §8.14 the words “(other than the Borrower)”.

 

§4. Amendment to §9 of the Credit Agreement. Section 9 of the Credit Agreement
is hereby amended as follows:

 

(a) The first sentence of Section 9 of the Credit Agreement is hereby amended by
deleting the words “The Borrower covenants and agrees” which appear in such
first sentence and substituting in place thereof the words “Each of the Parent
and the Borrower covenants and agrees”.

 

(b) Section 9.1 of the Credit Agreement is hereby amended by (i) deleting the
word “Borrower” in each place in which it appears in §9.1, other than §9.1(f),
and substituting in each place thereof the word “Parent”; and (ii) deleting the
words “of the Borrower to the Borrower so long as such Subsidiary is a Guarantor
hereunder and remains a Subsidiary of the Borrower” which appear in §9.1(f) and
substituting in place thereof the words “of the Parent to the Parent, the
Borrower or another Guarantor so long as such Subsidiary is a Guarantor
hereunder and remains a Subsidiary of the Parent”.

 

(c) Section 9.2 of the Credit Agreement is hereby amended by (i) deleting each
reference to “Borrower” which appears in § 9.2.1 and substituting in each place
thereof the word “Parent”; (ii) deleting the words “the Borrower” which appear
in §9.2.1(i) and substituting in each place thereof the words “the Parent or the
Borrower”; (iii) deleting the word “Borrower” which appears in §9.2.1(iv) and
substituting in place thereof the word “Parent”; (iv) deleting the text of
§9.2.2. in its entirety and restating it as follows: “The Parent will not, nor
will it permit any of its Subsidiaries to (a) enter into or permit to exist any
arrangement or agreement (excluding the Credit Agreement and the other Loan
Documents) which directly or indirectly

 

-5-



--------------------------------------------------------------------------------

prohibits the Parent or any of its Subsidiaries from creating, assuming or
incurring any Lien upon its properties, revenues or assets or those of any of
its Subsidiaries whether now owned or hereafter acquired, or (b) enter into any
agreement, contract or arrangement (excluding the Credit Agreement and the other
Loan Documents) restricting the ability of any Subsidiary of the Parent or the
Borrower to pay or make dividends or distributions in cash or kind to the Parent
or the Borrower, to make loans, advances or other payments of whatsoever nature
to the Parent or the Borrower, or to make transfers or distributions of all or
any part of its assets to the Parent or the Borrower; in each case other than
(i) restrictions on specific assets which assets are the subject of purchase
money security interests to the extent permitted under §9.2.1, and (ii)
customary anti-assignment provisions contained in leases and licensing
agreements entered into by the Parent or such Subsidiary in the ordinary course
of its business.”

 

(d) Section 9.3 of the Credit Agreement is hereby amended by (i) deleting the
reference to “Borrower” which appears in the first sentence of §9.3. and
substituting in place thereof the word “Parent”; (ii) deleting the word
“Borrower” which appears in §9.3(e) and substituting in place thereof the word
“Parent”; and (iii) deleting the word “Borrower” which appears in §9.3(i) and
substituting in place thereof the word “Parent”.

 

(e) Section 9.4 of the Credit Agreement is hereby amended by (i) deleting the
words “The Borrower will not make any Restricted Payments” which appear in §9.4
and substituting in place there the words “Neither the Parent nor the Borrower
will make any Restricted Payments”; and (ii) deleting the words “any Subsidiary
of the Borrower” which appear in §9.4(a) and substituting in place thereof the
words “any Subsidiary of the Parent”; and (iii) deleting the word “Borrower”
which appears in §9.4(b) and substituting in place thereof the words “Parent”.

 

(f) Section 9.5 of the Credit Agreement is hereby amended by (i) deleting the
first paragraph of §9.5.1. in its entirety and restating it as follows: “The
Parent will not, and will not permit any of its Subsidiaries to, become a party
to any merger, amalgamation or consolidation, or agree to or effect any asset
acquisition or stock acquisition (other than the acquisition of assets in the
ordinary course of business consistent with past practices) except, so long as
no Default of Event of Default then exists or would occur as a result thereof,
(a) the merger or consolidation of one or more of the Subsidiaries of the
Parent, other than the Borrower, with and into the Parent; (b) the merger or
consolidation of two or more Subsidiaries of the Parent, provided if (i) one
such Subsidiary is the Borrower, the Borrower shall be the survivor of such
merger or consolidation; and (ii) only one such Subsidiary is a Guarantor, then
the Guarantor shall be the survivor of such merger or consolidation; and (c) the
acquisition by the Parent through any merger or asset or stock acquisition by
the Parent or any of its Subsidiaries of Persons (or, in the case of an asset
acquisition, assets of a Person) in the same or a similar line of business as
the Borrower (a “Permitted Acquisition”) so long as”; (ii) deleting each
reference to “Borrower” contained in §9.5.1(c)(i), (ii), (iv), (v) and (vii) and
§9.5.2 and substituting in each place thereof the word “Parent”.

 

(g) Sections 9.6, 9.7, 9.8, 9.10, 9.11, 9.12 and 9.13 of the Credit Agreement
are each hereby amended by deleting each reference to “Borrower” which appears
in each such section and substituting in place thereof the word “Parent”.

 

-6-



--------------------------------------------------------------------------------

(h) Section 9.9 of the Credit Agreement is hereby amended by inserting
immediately before the words “Borrower nor any ERISA Affiliate” the words
“Parent, the”

 

§5. Amendment to §10 of the Credit Agreement. Section 10 of the Credit Agreement
is hereby amended by as follows:

 

(a) The first sentence of Section 10 of the Credit Agreement is hereby amended
by deleting the words “The Borrower covenants and agrees” which appear in such
first sentence and substituting in place thereof the words “Each of the Parent
and the Borrower covenants and agrees”;

 

(b) Sections 10.1, 10.2, and 10.3 of the Credit Agreement are hereby amended by
deleting each reference to “Borrower” contained in each such section and
substituting in each place thereof the word “Parent”.

 

§6. Amendment to §12 of the Credit Agreement. Section 12.1 of the Credit
Agreement is hereby amended by deleting the word “Borrower” which appears in
§12.1 and substituting in place thereof the word “Parent”.

 

§7. Amendment to §13 of the Credit Agreement. Section 13 of the Credit Agreement
is hereby amended as follows:

 

(a) Sections 13.1(b), (d), (e), (f), (g), (h), (i), (j), (l), (m), (n) and (o)
of the Credit Agreement are each hereby amended by deleting each reference to
“Borrower” contained in each such section and substituting in place thereof the
word “Parent”.

 

(b) Section 13.1(c) of the Credit Agreement is hereby amended by deleting the
words “the Borrower shall fail” which appear in §13.1(c) and substituting in
place thereof the words “the Parent or the Borrower shall fail”.

 

(c) Section 13.1(k) of the Credit Agreement is hereby amended by (i) inserting
immediately prior to the words “Borrower or any ERISA Affiliate” which appear in
§13.1(k) the words “Parent, the”; and (ii) deleting the words “Borrower or any
of its Subsidiaries” which appear in §13.1(k) and substituting in place thereof
the words “Parent or any of its Subsidiaries”.

 

§8. Amendment to §15 of the Credit Agreement. Section 15 of the Credit Agreement
is hereby amended by deleting the words “except that the Borrower may not assign
or otherwise transfer” which appear in the first sentence of §15 and
substituting in place thereof the words “except that neither the Parent nor the
Borrower may assign or otherwise transfer”.

 

§9. Amendment to §16 of the Credit Agreement. Section 16 of the Credit Agreement
is hereby amended as follows:

 

(a) Section 16.6(a) of the Credit Agreement is hereby amended by deleting the
words “if to the Borrower” which appear in §16.6(a) and substituting in place
thereof the words “if to the Parent or the Borrower”.

 

-7-



--------------------------------------------------------------------------------

(b) Section 16.7 of the Credit Agreement is hereby amended by (i) inserting
immediately prior to the words “BORROWER AGREES THAT ANY SUIT FOR” which appear
in the second sentence of §16.7 the words “PARENT AND THE”; (ii) inserting
immediately prior to the words “BORROWER BY MAIL AT THE ADDRESS” which appear in
the second sentence of §16.7 the words “PARENT OR THE”; and (iii) inserting
immediately prior to the words “THE BORROWER HEREBY WAIVES” which appear in the
third sentence of §16.7 the words “EACH OF THE PARENT AND”.

 

(c) Section 16.11 of the Credit Agreement is hereby amended by (i) inserting
immediately after the words “EACH OF THE BORROWER,” which appears in the first
sentence of §16.11 the words “THE PARENT,”; (ii) inserting immediately after the
words “Except as prohibited by law,” which appear in the second sentence of
§16.11 the words “each of the Parent and”; and (iii) inserting immediately prior
to the words “Borrower (a) certifies” which appear in the third sentence of
§16.11 the words “Parent and the”.

 

§10. Joinder. The Parent hereby joins the Credit Agreement and agrees to become
a party to the Credit Agreement and to comply with and be bound by all of the
terms, conditions and covenants of the Credit Agreement and Loan Documents. The
Parent hereby acknowledges, and, as applicable, represents and warrants, the
following (a) its books and records are kept at its chief executive office and
principal place of business; (b) no provision of its governing documents
prohibits the Parent from entering into this Third Amendment; (c) it is capable
of complying with and is in compliance with all of the provisions of the Credit
Agreement and other Loan Documents applicable to it; and (d) each of the
representations and warranties set forth in §7 of the Credit Agreement is true
and correct in all material respects with respect to the Parent as of the date
hereof (except to the extent of changes resulting from transactions contemplated
or permitted by the Credit Agreement and the other Loan Documents and changes
occurring in the ordinary course of business that singly or in the aggregate are
not materially adverse, and except to the extent that such representations and
warranties relate expressly to an earlier date).

 

§11. Limited Waiver. The Borrower hereby acknowledges that (a) pursuant to §8.14
of the Credit Agreement, the Borrower is required to immediately cause each
Domestic Subsidiary created or acquired after the Closing Date to become a
Guarantor and the Borrower is otherwise required to comply with the provisions
of §8.14 of the Credit Agreement; (b) pursuant to §8.15 of the Credit Agreement,
the Borrower is required to immediately notify the Administrative Agent of the
creation or acquisition of any new Subsidiary and provide the Administrative
Agent with an updated Schedule 7.19 and otherwise comply with all the covenants
contained in § 8.14; (c) pursuant to §9.4 of the Credit Agreement, neither the
Borrower nor any Subsidiary of the Borrower may make a Distribution if a Default
or Event of Default then exists; and (d) pursuant to § 9.5.1 of the Credit
Agreement, to the extent the Borrower makes a Permitted Acquisition, the
Borrower is required to comply with the conditions set forth in §9.5.1(c)
thereof. The Borrower further acknowledges that (a) it did not immediately cause
PROTECT Emergency Response Systems, Inc. (“PROTECT”) nor the Parent to become a
Guarantor immediately upon such Person’s acquisition or creation, as the case
may be, and did not otherwise comply with the provisions of §8.14 of the Credit
Agreement as it pertains to each such Person; (b) it did not immediately notify
the Administrative Agent of the creation of the Parent or the acquisition of
PROTECT and provide the Administrative Agent with an updated Schedule 7.19 and
otherwise comply with the covenants contained in §8.14 as was

 

-8-



--------------------------------------------------------------------------------

required by §8.15; (c) any Restricted Payment constituting the Exchange Offer
which was made when a Default or Event of Default existed was not permitted by
§8.4; and (d) the Borrower did not comply with certain of the provisions of
§9.5.1(c) in connection with the acquisition of PROTECT. Upon the effectiveness
of this Third Amendment, the Lenders hereby waive any Event of Default which may
have arisen (a) pursuant to §8.14 and §8.15 of the Credit Agreement as a result
of the Borrower’s failure to comply with the provisions of §8.14 and §8.15 as
they relate to the creation or acquisition, as the case may be, of the Parent
and PROTECT; (b) pursuant to §8.4 of the Credit Agreement as a result of the
Borrower consummating the Exchange Offer at a time when a Default or Event of
Default existed; and (c) pursuant to §9.5.1 of the Credit Agreement as a result
of the acquisition of PROTECT. In addition, upon the effectiveness of this Third
Amendment, the Lenders hereby waive any Event of Default which may have arisen
as a result of the occurrence of a Change of Control which occurred as a result
of the consummation of the Exchange Offer.

 

§12. Limited Consent. The Borrower has informed the Administrative Agent and the
Lenders that after the effective date of this Third Amendment the Borrower will
convert itself from a Massachusetts corporation to a Massachusetts business
trust and has requested the Administrative Agent and the Lenders consent to such
conversion. So long as (a) the Borrower provides the Administrative Agent and
the Lenders with written notice two (2) days prior to such conversion; (b)
immediately upon such conversion, the Borrower provides the Administrative Agent
and the Lenders with copies of all such documents, agreements and instruments
evidencing such conversion, together with a legal opinion from Borrower’s
counsel as to the continued enforceability of the Loan Documents; and (c) the
Borrower takes all such action as the Administrative Agent and the Lenders may
request to assume or otherwise remain liable for all the obligations under the
Loan Documents, the Administrative Agent and the Lenders hereby consent to such
proposed conversion.

 

§13. Conditions to Effectiveness. This Third Amendment shall not become
effective until the Administrative Agent receives the following:

 

(a) a counterpart of this Third Amendment, executed by the Borrower, the Parent,
the Guarantor and the Lenders;

 

(b) a duly executed and delivered Guaranty, executed by the Parent and PROTECT;

 

(c) certified copies of the Governing Documents for each of the Parent and
PROTECT, together with a certificate of incumbency for each such Person; and

 

(d) evidence satisfactory to the Administrative Agent and the Lenders that the
Parent, the Borrower and PROTECT has authorized all the transactions
contemplated hereby.

 

§14. Conditions Subsequent. The Borrower hereby agrees to provide to the
Administrative Agent legal opinions in form and substance satisfactory to the
Administrative Agent and the Lenders from counsel to the Parent and California
counsel to PROTECT, opining as to the authorization, validity and enforceability
of the Guaranty of each of the Parent and PROTECT, by not later than (a)
December 30, 2004 for the Parent; and (b) sixty (60) days after the date on
which the total assets of PROTECT exceed $2,000,000. The Borrower agrees that
the

 

-9-



--------------------------------------------------------------------------------

failure to deliver such legal opinions by the dates specified in this §14 shall
constitute an immediate Event of Default under the Credit Agreement.

 

§15. Representations and Warranties. The Borrower hereby repeats, on and as of
the date hereof, each of the representations and warranties made by the Borrower
in §7 of the Credit Agreement (except to the extent of changes resulting from
transactions contemplated or permitted by this Third Amendment, the Credit
Agreement and the other Loan Documents and changes occurring in the ordinary
course of business that singly or in the aggregate are not materially adverse,
and to the extent that such representations and warranties relate expressly to
an earlier date), provided, that all references therein to the Credit Agreement
shall refer to such Credit Agreement as amended hereby. In addition, the
Borrower hereby represents and warrants that the execution and delivery by the
Borrower and each of its Subsidiaries of this Third Amendment and the
performance by the Borrower and each of its Subsidiaries of all of its
agreements and obligations under the Credit Agreement as amended hereby are
within the corporate authority of the Borrower and each such Subsidiary and have
been duly authorized by all necessary corporate or similar action on the part of
the Borrower and each such Subsidiary.

 

§16. Ratification, Etc. Except as expressly amended hereby, the Credit Agreement
and all documents, instruments and agreements related thereto, including, but
not limited to the Guaranty, are hereby ratified and confirmed in all respects
and shall continue in full force and effect. The Credit Agreement and this Third
Amendment shall be read and construed as a single agreement. All references in
the Credit Agreement or any related agreement or instrument to the Credit
Agreement shall hereafter refer to the Credit Agreement as amended hereby.

 

§17. No Waiver. Nothing contained herein shall constitute a waiver of, impair or
otherwise affect any Obligations, any other obligation of the Borrower or any
rights of the Administrative Agent or the Lenders consequent thereon.

 

§18. Counterparts. This Third Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.

 

§19. Governing Law. THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS (WITHOUT
REFERENCE TO CONFLICT OF LAWS).

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as a
document under seal as of the date first above written.

 

LIFELINE SYSTEMS COMPANY By:  

/s/ Mark Beucler

   

Mark Beucler, Vice President, Finance,

Chief Financial Officer and Treasurer

 

LIFELINE SYSTEMS, INC. By:  

/s/ Mark Beucler

   

Mark Beucler, Vice President, Finance,

Chief Financial Officer and Treasurer

 

CITIZENS BANK OF MASSACHUSETTS By:  

/s/ Victoria P. Lazzell

Title: Vice President

 

-11-



--------------------------------------------------------------------------------

 

RATIFICATION OF GUARANTY

 

The undersigned guarantor (the “Guarantor”) hereby acknowledges and consents to
the foregoing Third Amendment as of December 9, 2004, and agrees that the
Guaranty from the Guarantor dated as of August 28, 2002 in favor of the
Administrative Agent and the Lenders and all other Loan Documents to which the
Guarantor is a party remains in full force and effect, and the Guarantor
confirms and ratifies all of its obligations thereunder.

 

LIFELINE SYSTEMS SECURITIES CORPORATION

By:  

/s/ Ronald Feinstein

   

Ronald Feinstein, President

 

-12-